Citation Nr: 1038151	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  07-13 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a bilateral foot 
disability, to include fallen arches or flat feet.

3.  Entitlement to service connection for a bilateral leg 
disability, to include shin splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from July 1981 to July 1983, and from May 1984 to March 1987.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision by the Philadelphia, 
Pennsylvania, RO, which denied entitlement to the benefits 
sought.

The veteran offered testimony at a personal hearing before the 
undersigned Veterans Law Judge at the RO in June 2008.  At that 
hearing, the veteran submitted additional private medical records 
from his employer, along with a waiver of agency of original 
jurisdiction consideration.

The Board remanded this matter in October 2008 for additional 
development.  Such has been completed and this matter is returned 
to the Board for further consideration.

The issues of entitlement to service connection for bilateral 
foot and leg disabilities are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Competent evidence shows the Veteran's low back disorder, 
diagnosed as lumbar strain with disc herniation, as likely as not 
began in service.  

CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, service 
connection is warranted for a back disability.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159. 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In reference to the single issue decide 
through this document, the Board is granting in full the benefit 
sought on appeal.  Even assuming that error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

II. Service Connection

The Veteran claims that his current low back disability had its 
onset in service.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be legitimately 
questioned.

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including arthritis when manifested 
to a compensable degree within the initial post-service year.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson; see Grover v. West, 
12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 2 
Vet. App. at 494- 95 (lay person may provide eyewitness account 
of medical symptoms); see also Harvey v. Brown, 6 Vet. App. 390, 
394 (1994).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology." Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

A Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  38 
C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence 
is in relative equipoise, the Veteran prevails.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the 
evidence must be against the claim for benefits to be denied.  
See Alemany v. Brown, 9 Vet. App. 518 (1996).
 
Service treatment records show that the Veteran was repeatedly 
treated for back problems and injuries throughout service.  This 
includes records from April 1986 showing low back pain and aching 
radiating from the lumbar region to thoracic region, with spasm 
and edema. X-rays were negative for any herniated nucleus 
pulposus.  In July 1986 the Veteran reported his back gave out 
while washing a tub, and he gave a history of lifting weights in 
the past two weeks.  He had paravertebral tenderness from T12 
through L5 and was assessed with a muscle strain.  In December 
1986 he injured his back while playing basketball.  He fell and 
struck his buttocks and lower lumbar region, with pain and spasm 
noted.  X-rays were negative for fracture.  He was diagnosed with 
a lumbar thoracic syndrome and gradually improved throughout 
December 1986, but continued to be assessed with a resolving 
contusion sprain.  A January 1987 follow-up revealed that his 
symptoms had decreased by 90 percent since onset, however a few 
days later he had reinjury after lifting heavy equipment which 
resulted in pain, limited motion and muscle spasm.  He was 
assessed with an acute back strain.

Post service the Veteran began working as a utility lineman for a 
power company in May 1987, with medical records from his work 
between May 1987 and January 1991 showing repeated injuries to 
his back at work.  These include an April 1988 record of muscle 
strain to the back at work when leaning out of a line bucket, 
which caused muscle cramping and symptoms of giving out after 
work.  His symptoms gradually improved by the end of the month 
and he returned to full duty.  His back bothered him again in 
August 1988 when cleaning a truck at work, and he gradually 
improved and returned to full duty.  He reinjured his back at 
work in December 1988, and in April 1989 he was treated for acute 
thoracic strain while unloading a trailer that started rolling 
that he had to stop.  He improved by May 1989 to full duty.  
However in February 1990 he hurt his back again at work doing 
heavy lifting, with a back strain diagnosed.  He underwent 
physical therapy through May 1990 for this condition, and is 
noted to have aggravated the injury doing the therapy in April 
and May 1990.  

A May 1990 lumbar MRI showed disc degeneration with central 
herniation at L4-5.  A June 1990 doctor's letter noted continued 
complaints of the lumbar spine without radicular phenomena.  MRI 
results were discussed, and noted to include mild lateral 
spurring of L4-5 interspace, mild bulging without intrusion of 
the sac, and evidence of disc space degeneration.  There was also 
a change in the bone characterized as calcification of Schmorl's 
node.  The doctor stated that there was no doubt about 
degeneration and changes at the disc space and indicated that 
there is documentation to form the basis for intermittent and 
somewhat chronic lumbar spine complaints.  An evaluation of the 
back for workers compensation purposes done in August 1990 gave a 
history of back problems since 1988, with examination significant 
for pain worsening when lying supine.  The findings from the May 
1990 MRI were recited and the impression was of a history of back 
pain equal to leg pain, but the distribution of the pain and the 
residual sensory disturbance was compatible with the level of the 
central disc herniation.  MRI did not show involvement of the 
nerve root.  The doctor was not convinced that there was nerve 
root involvement as the symptomatic abnormality.  Rather it was 
noted that the findings of pain, made worse with sitting and 
Valsalva maneuvers, was a pattern seen in such disorders as 
sacral ileitis or more commonly with lumbar spine stenosis.  The 
doctor also wondered if there was more canal stenosis than shown 
by MRI and recommended further studies by myelogram.  The October 
1990 results of the myelogram showed no evidence of spinal 
stenosis or nerve root compromise from what appeared to be a 
bulging disc at L4-5.  There was no neurological compromise shown 
and further physical therapy was recommended to treat the low 
back pain.  

An October 1990 orthopedic evaluation for workers compensation 
purposes also gave the onset of injury to the back in April 1988 
doing heavy lifting, with subsequent back problems causing him to 
take time of from work.  The complaints at the time of the 
evaluation were back pain which exceeded his left leg pain in 
severity.  Examination showed full range of motion, but with pain 
worse with flexion and some dysthrhythmic motion when going from 
flexion to extension.  Neurological tests were negative.  The 
impression was that the Veteran was experiencing intermittent 
mechanical low back pain with mild left L5-S1 radiculitis on the 
basis of his disc protrusion at the L4-5 level.  Further physical 
therapy was recommended and he was shown to receive such 
treatment through January 1991. 

During his June 2008 hearing, the Veteran gave testimony 
describing the multiple injuries to his back doing heavy labor 
and physical training in the service.  He also described 
continued problems with his back including re-injury after 
service.  He noted current progressively worsening back problems.  

An MRI report from April 2009 gave an impression of substantial 
sized focal disc herniation to the right at L4-5, which has 
migrated superiorly.  Clinical correlation was recommended.

The report of the November 2009 VA examination included the 
review of the claims file, with the Veteran claiming to have 
developed a lumbar spine condition as a result of prolonged 
physical activity in the service.  He claimed his lumbar spine 
condition worsened since his discharge in March 1987.  
Examination of the spine showed subjective complaints of moderate 
to severe low back pain and pain radiating to both lower 
extremities which started in 1982.  He described the pain as 
burning with numbness.  He had mild to moderate antalgic gait 
noted on examination.  He had flexion from 0 to 80 degrees with 
pain from 70 degrees onward.  He had lateral flexion and rotation 
to 30 degrees in all directions with pain from 20 degrees onward.  
He denied additional motion loss on repetitive use and had no 
flare-ups.  Examination showed spasm and pain and moderate 
tenderness without weakness.  The neurological examination was 
normal.  The results of the April 2009 MRI were reviewed.  The 
examiner diagnosed the condition which was previously stated as 
lumbar strain with disc herniation noted on MRI study, and deemed 
that this diagnosis was justified for the lumbar spine condition.  
The examiner noted that the herniation and strain were moderately 
active at the time of the examination with range of motion 
abnormalities shown.  No nexus opinion was given.

An April 2010 addendum to the examination contained the following 
opinion regarding the etiology of the Veteran's lumbar spine 
disorder.  The examiner opined that the Veteran's low back 
condition noted in the November 2009 VA examination report is at 
least as likely as not caused by, or a result of the Veteran's 
military service.  This opinion was based on the history and 
physical examination of the Veteran in the VA examination and the 
review of the claims file which noted a back condition shown in 
service. 

Based on a review of the evidence the Board finds that service 
connection is warranted for the Veteran's lumbar spine 
disability.  The examiner who examined the Veteran in November 
2009, provides a favorable opinion in April 2010.  This opinion 
directly links the Veteran's back to service based on examination 
of the Veteran and review of the service treatment records which 
are noted to show recurrent back injuries and back problems 
treated in service.  There is no evidence that directly 
contradicts this opinion.

The Board notes that while there is post service evidence showing 
repeated treatment for re-injury of the back, this as likely as 
not is reflective of continuity of the back symptoms that had 
been treated in service, as opposed to an intercurrent injury 
after service.  The Board notes that these records are from 
shortly after service, as the Veteran began working two months 
after service, and that the first problems with his back took 
place a little more than a year after service.  The back problems 
appeared to follow the same pattern of repeated injuries or 
aggravation as were shown in service.  The examiner who provided 
the favorable opinion in April 2010 had access to these records 
and did not provide an opinion to suggest that the back problems 
treated at work shortly after service were intercurrent injuries.  

In sum, the evidence clearly shows back injury during service, 
recurrent back symptoms treated in service, with continued 
symptoms shown shortly after service, and a VA medical opinion 
linking the back disability currently shown to service.  While 
there is evidence of some re-injury after separation from 
service, there is no unfavorable evidence to directly contradict 
the opinion linking the current back disorder to service.  
Accordingly the evidence favors a grant of service connection for 
the Veteran's back disability.  


ORDER

Service connection for a low back disability is granted.  







REMAND

The Board finds that it is necessary to again remand this matter 
again to afford proper development.  This matter was previously 
remanded for development which included providing the Veteran an 
examination and obtaining an opinion as needed.  

Subsequently, service treatment records were obtained and the 
Veteran was given an examination in November 2009.  The examiner 
stated in an April 2010 addendum that he was unable to locate any 
condition involving the Veteran's feet and both knees while in 
the service.  A review of the service treatment records, however, 
reveals documentation of inservice problems with the feet and 
knees that the examiner failed to discuss.  The Veteran was seen 
for pain at the bottoms of both feet in September 1981.  An 
August 1982 note appears to make mention of flat feet.  The 
Veteran was seen for bilateral knee pain in July 1982, variously 
diagnosed as tendonitis, "O-S bilateral" and patellofemoral 
syndrome of the right knee.  He was also treated for a right knee 
injury after he fell while climbing downstairs in October 1984 
and he was seen for a pulled hamstring of the right leg in July 
1986.  

The VA examiner made no mention of these documented inservice 
problems and the lack of such mention raises questions as to 
whether the VA examiner actually reviewed the service treatment 
records prior to providing the opinion in April 2010 that there 
was no evidence of treatment for problems of the feet and knees 
in service.  Therefore, the Board finds that it is necessary to 
return the claims folder to an examiner for a new opinion 
regarding the likely etiology of any disabilities affecting the 
feet and knees, one provided after complete review and discussion 
of the relevant service treatment records and post service 
treatment records on file.

During his June 2008 hearing, the Veteran stated that he has had 
continued symptomatology of his feet and legs since service, 
which he has self treated with over the counter medications.  
Thus the examiner must also consider this lay evidence of 
continued symptomatology when addressing the question of etiology 
for the claimed disabilities of his feet and legs.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should return the claims folder to 
the VA examiner who provided the November 
2009 VA orthopedic examination with April 
2010 opinion, for another addendum opinion as 
to the nature, onset and likely etiology of 
any bilateral leg disorders and bilateral 
foot disorders found in the November 2009 
examination.  Such opinion should not be 
provided without complete review of the 
relevant medical evidence in the claims 
folder, specifically that noted above.  If 
the examiner who conducted the November 2009 
examination is no longer available, the 
claims folder should be forwarded to the 
appropriate specialist.  If another 
examination is deemed necessary, one should 
be scheduled.  The examiner should 
particularly review the service treatment 
records addressing complaints pertaining to 
the bilateral feet and legs, including the 
following: treatment for pain at the bottoms 
of both feet in September 1981; possible flat 
feet mentioned in August 1982; bilateral knee 
pain in July 1982 variously diagnosed as 
tendonitis,"O-S bilateral" and 
patellofemoral syndrome of the right knee; a 
right knee injury in October 1984; and a 
pulled hamstring of the right leg in July 
1986.  The examiner should also consider the 
post service lay and medical evidence 
pertaining to the bilateral feet and legs.  
Following the review (and if necessary 
reexamination of the Veteran), the examiner 
should express opinions on the following 
questions: 

(a) Does the Veteran have a current 
disability of the left or right foot 
and/or left or right leg, if so, what 
is the diagnosis of this/these 
disorder(s)?; 

(b) Is it at least as likely as not 
(50 percent or greater probability) 
that any current disability of the 
left or right foot and/or left or 
right leg had its onset in service, 
or if preexisting was aggravated by 
service beyond the natural 
progression, or is related to any 
event or episode of service?; 

(c) Does the evidence reflect that it 
is at least as likely as not (50 
percent or greater probability) that 
arthritis affecting the left or right 
foot and/or left or right leg was 
manifested within one year of his 
discharge from active service in 
March 1987?  

The examiner must provide a complete 
rationale for any opinion reached.  

3.  After completing the requested action, 
and any additional notification and 
development deemed warranted, readjudicate 
the claim remaining on appeal in light of all 
pertinent evidence and legal authority.  If 
any benefit sought on appeal remains denied, 
the Veteran and his representative should be 
provided a supplemental SOC.  The Veteran and 
his representative must then be afforded an 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified; however, the Veteran is advised that failure to 
cooperate by reporting for examination, without good cause, 
may have adverse consequences on his claims.  38 C.F.R. § 3.655 
(2009).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


